Citation Nr: 1550099	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  15-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he incurred a back disorder resulting from events in service, including boot camp exercises, carrying heavy weapons and stumbling over rough terrain, riding in trucks over rough terrain, and rough helicopter landings.  See September 2012 Statement in Support of Claim; April 2014 and June 2014 Veteran's Statements.

In the July 2013 rating decision, the AOJ denied the Veteran's service connection claim for a back disorder.  The Veteran filed a notice of disagreement in August 2013.  Later that month, the Veteran filed a timely request to participate in the Decision Review Program pursuant to 38 C.F.R. § 3.2600.  The May 2015 statement of the case applied the Traditional Appeal Process rather than the Decision Review Officer (DRO) Process.  Therefore, the Board finds that remand is necessary in order to ensure that due process is followed and to provide the Veteran with his requested DRO Process pursuant to 38 C.F.R. § 3.2600.

In addition, the evidence of record indicates that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  The Veteran reported that he had a severe back issue in 1982 and was eventually declared permanently disabled.  See September 2012 Statement in Support of Claim.  An SSA inquiry sheet shows a disability onset date of April 1986, an initial entitlement date of October 1986, and a current entitlement date of April 2005.  SSA records may contain information pertinent to the Veteran's back disability claim.  As such, the AOJ should obtain the complete medical and administrative records related to any application for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, so as to ensure a complete record, the Veteran should be given an opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his claim.  In this regard, the Veteran noted an emergency room visit at St. Joseph Hospital in Santa Ana, California immediately following service.  Private treatment records submitted by the Veteran in September 2012 reference additional private treatment documents from 1982 to 1987 that are not currently in the claims file.  All identified records, to include VA treatment records from May 2015 to the present, should be obtained.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his back disability, to include an emergency room visit at St. Joseph hospital in Santa Ana, California immediately following service, private treatment records from 1982 to 1987 referenced in the Veteran's September 2012 submission, and any VA treatment records after May 2015.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that SSA furnish complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated by a DRO pursuant to 38 C.F.R. § 3.2600 based on the entirety of all the evidence received.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




